Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 01/18/2019.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1-3, 6-12 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1.  

The prior art of Smith (US PAT. No. 6,502,076 B1) teaches a Table 6, in Col. 10 line 37-58, which illustrates the Ad-Group-Member database table 70c.  This table maps all of the ads to each ad group.  (6)    TABLE 6  Ad-Group-Member Database Table Definition  AD-GROUP-MEMBER  Field: Description:  ad-group-id Long integer value uniquely identifying the ad group. ad-group- Integer value specifying the sort index of the ad  member-index within the ad group. Although this field must be specified, its value is ignored if the ad-group-order-  type field of the Ad-Group table (Table 5) is set to  AD_GROUP_ORDER_RANDOM.  nav-cat-id Integer value representing the navigational category  identifier of the screen displayed (a value of zero  indicates that ad-id Long integer value specifying the unique identifier for  the ad.  ad-group- Byte value from 1 to 100 specifying the sort order  member-weight weight of the ad within the ad group. The lowest  weight is 1 while the highest weight is 100. This field  is only required when the value of the ad-group-  order-type field of the Ad-Group table (Table 5) is set  to AD_GROUP_ORDER_RANDOM 

	In addition, the prior art of Annett (US PAT. No. 10,114,609 B2) discloses in Col. 12 lines 21-28, an order confirmation step by selection of a Card component.  For example, the "Card" component may be indicated as selected (e.g., with a check mark as shown).  The system may then require the user to register an additional selection to confirm the order--such as the "ORDER NOW!" button icon shown--to finalize the placement of the order.

In particular, the applied references of Annett in view of Smith does not disclose 
and would not have rendered obvious the following limitations of claim 1:
	“a dividing unit that divides a text that is input from a user into a plurality of segments, each of the plurality of segments having a different portion of text from the text input from the user;
	an acquisition unit that acquires information on a plurality of predetermined
operations;
an associating unit that associates one of the predetermined operations with each of the segments in accordance with the segments and the information on the predetermined operations; and
	an output unit that outputs information on a series of the predetermined operations associated with the segments.,
	wherein the predetermined operations are sorted according to type,
	wherein the output unit outputs the series of the predetermined operations after sorting the series of the predetermined operations according to type, and
	wherein the output unit outputs an alert if no predetermined operation sorted into a predetermined type is present.”, since the references fail to determine a text being divided into a plurality of segments and having an alert based on a sorting criterion. 
	
	Therefore, whether taken individually or in combination, the prior arts of Smith in view of Annett fails to explicitly teach the claimed limitation as required by the independent claim 1.


The prior art of record fails to disclose or make obvious the claimed subject matter of claim 10.  

The prior art of Smith (US PAT. No. 6,502,076 B1) teaches a Table 6, in Col. 10 line 37-58, which illustrates the Ad-Group-Member database table 70c.  This table maps all of the ads to each ad group.  (6)    TABLE 6  Ad-Group-Member Database Table Definition  AD-GROUP-MEMBER  Field: Description:  ad-group-id Long integer value ad-group- Integer value specifying the sort index of the ad  member-index within the ad group. Although this field must be specified, its value is ignored if the ad-group-order-  type field of the Ad-Group table (Table 5) is set to  AD_GROUP_ORDER_RANDOM.  nav-cat-id Integer value representing the navigational category  identifier of the screen displayed (a value of zero  indicates that the ad group has not been categorized --  only uncategorized ad groups will be shown in the  attract loop).  ad-id Long integer value specifying the unique identifier for  the ad.  ad-group- Byte value from 1 to 100 specifying the sort order  member-weight weight of the ad within the ad group. The lowest  weight is 1 while the highest weight is 100. This field  is only required when the value of the ad-group-  order-type field of the Ad-Group table (Table 5) is set  to AD_GROUP_ORDER_RANDOM 

	In addition, the prior art of Annett (US PAT. No. 10,114,609 B2) discloses in Col. 12 lines 21-28, an order confirmation step by selection of a Card component.  For example, the "Card" component may be indicated as selected (e.g., with a check mark as shown).  The system may then require the user to register an additional selection to confirm the order--such as the "ORDER NOW!" button icon shown--to finalize the placement of the order.

In particular, the applied references of Annett in view of Smith does not disclose 
and would not have rendered obvious the following limitations of claim 10:
	“dividing a text that is input from a user into a plurality of segments, each of the plurality of segments having a different portion of text from the text input from the user;
	acquiring information on a plurality of predetermined operations;
	associating one of the predetermined operations with each of the segments in accordance with the segments and the information on the predetermined operations; and
	outputting information on a series of the predetermined operations associated with the segments.,
	wherein the predetermined operations are sorted according to type,
	wherein the outputting outputs the series of the predetermined operations after sorting the series of the predetermined operations according to type, and
	wherein the outputting outputs an alert if no predetermined operation sorted into a predetermined type is present.”, since the references fail to determine a text being divided into a plurality of segments and having an alert based on a sorting criterion. 
	Therefore, whether taken individually or in combination, the prior arts of Smith in view of Annett fails to explicitly teach the claimed limitation as required by the independent claim 10.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 11.  

The prior art of Smith (US PAT. No. 6,502,076 B1) teaches a Table 6, in Col. 10 line 37-58, which illustrates the Ad-Group-Member database table 70c.  This table maps all of the ads to each ad group.  (6)    TABLE 6  Ad-Group-Member Database Table Definition  AD-GROUP-MEMBER  Field: Description:  ad-group-id Long integer value uniquely identifying the ad group. ad-group- Integer value specifying the sort index of the ad  member-index within the ad group. Although this field must be specified, its value is ignored if the ad-group-order-  type field of the Ad-Group table (Table 5) is set to  AD_GROUP_ORDER_RANDOM.  nav-cat-id Integer value representing the navigational category  identifier of the screen displayed (a value of zero  indicates that the ad group has not been categorized --  only uncategorized ad groups will be shown in the  attract loop).  ad-id Long integer value specifying the unique identifier for  the ad.  ad-group- Byte value from 1 to 100 specifying the sort order  member-weight weight of the ad within the ad group. The lowest  weight is 1 while the highest weight is 100. This field  is only required when the value of the ad-group-  order-type field of the Ad-Group table (Table 5) is set  to AD_GROUP_ORDER_RANDOM 

	In addition, the prior art of Annett (US PAT. No. 10,114,609 B2) discloses in Col. 12 lines 21-28, an order confirmation step by selection of a Card component.  For example, the "Card" component may be indicated as selected (e.g., with a check mark as shown).  The system may then require the user to register an additional selection to confirm the order--such as the "ORDER NOW!" button icon shown--to finalize the placement of the order.

In particular, the applied references of Annett in view of Smith does not disclose 
and would not have rendered obvious the following limitations of claim 11:
	“dividing means for dividing a text that is input from a user into a plurality of segments, each of the plurality of segments having a different portion of text from the text input from the user;
	acquisition means for acquiring information on a plurality of predetermined
operations;
	associating means associating one of the predetermined operations with each of the segments in accordance with the segments and the information on the predetermined operations; and
	output means for outputting information on a series of the predetermined operations associated with the segments,
	wherein the predetermined operations are sorted according to type,
	wherein the output means outputs the series of the predetermined operations after sorting the series of the predetermined operations according to type, and
	wherein the output means outputs an alert if no predetermined operation sorted into a predetermined type is present.”, since the references fail to determine a text being divided into a plurality of segments and having an alert based on a sorting criterion. 
	
	Therefore, whether taken individually or in combination, the prior arts of Smith in view of Annett fails to explicitly teach the claimed limitation as required by the independent claim 11.

5.       It follows that claims 2-3, 6-9 and 12 are then inherently allowable for depending on an allowable base claim.

6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dottin whose telephone number is (571)270-5471.  The examiner can normally be reached on Monday through Thursday   9:30AM – 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/TAMMY PAIGE GODDARD/Supervisory Patent Examiner, Art Unit 2600